

115 HR 7017 IH: Enhancing Veterans’ Experience with Telehealth Services Act
U.S. House of Representatives
2018-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7017IN THE HOUSE OF REPRESENTATIVESOctober 2, 2018Ms. Kuster of New Hampshire (for herself, Mr. Poliquin, Mr. Mooney of West Virginia, Mr. Gianforte, Mr. Westerman, Ms. Shea-Porter, and Mr. Welch) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out a demonstration program to expand the
			 availability of telemedicine services for veterans living in rural areas
			 with certain mental health disorders, and for other purposes.
	
 1.Short titleThis Act may be cited as the Enhancing Veterans’ Experience with Telehealth Services Act or the eVETS Act. 2.Department of Veterans Affairs demonstration program on expanded availability of telemedicine services for certain veterans in rural areas (a)Demonstration programBeginning not later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall carry out a demonstration program to expand telemedicine services for eligible veterans. Under the pilot program, all eligible veterans who opt to participate in the program may choose to receive cognitive therapy or prolonged exposure therapy; which shall be delivered remotely via video calling technology through no less than 12 episodes of care per veteran or a greater number of episodes, as determined by the veteran’s provider.
 (b)Instructions for providersThe Secretary shall create and distribute to Network Directors of Veterans Integrated Services Networks, Medical Center Directors and Medical Providers who may encounter eligible veterans instructions describing the program and the responsibilities of each Department medical facility in furnishing care to eligible veterans under the program. Such instructions shall—
 (1)clearly define the responsibilities of the senior executives of Department medical facilities participating in the demonstration program;
 (2)clearly define responsibilities of each Department medical provider at Department medical centers participating in the demonstration program whose duties entail providing mental health care to eligible veterans;
 (3)provide required training and education on mental health treatments that have substantial evidence supporting their use in telemedicine for each provider and veteran participating in the demonstration program;
 (4)define eligible models of care coordination Department medical facilities and participating providers may use to furnish telemedicine services under the demonstration program, including recommendations for selecting a model of care coordination; and
 (5)clearly define oversight and accountability requirements for senior executives of the Department who are responsible for overseeing the program, including the Veterans Health Administration, the National Center for PTSD, and any other relevant office.
 (c)Outreach to eligible veteransDepartment of Veterans Affairs medical providers and medical facilities participating in the demonstration program shall inform eligible veterans of the opportunity to participate in the demonstration program and provide such veterans with information on how to participate in such program.
 (d)Study of the ProgramFor the duration of the demonstration program, the Secretary shall collect and record data regarding the health of veterans who receive medical care under the program, including events, treatments, satisfaction survey results, dropout rates, and outcomes, and make such data available for analysis by qualified independent researchers.
 (e)DurationNot later than three years and not sooner than two years after the date of enactment of this act, the Secretary shall decide whether to continue, expand or discontinue the demonstration program and report that decision to the Committees on Veterans’ Affairs of the Senate and the House of Representatives.
 (f)Assessment of the programNot later than two years after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives an assessment of the demonstration program, which shall include—
 (1)an analysis of the program prepared by qualified independent researchers; (2)the number of veterans who participated in the program, broken down by State of residence and primary Department medical center;
 (3)the average and median number of telemedicine episodes of care per veteran; and (4)the recommendations of the Secretary regarding whether the program should be extended or expanded.
 (g)DefinitionsIn this section: (1)The term qualifying rural areas means an area that—
 (A)is within one of— (i)the six States participating in the Telemedicine Outreach for PTSD pilot program, as of the date of the enactment of this Act, South Carolina, Iowa, Arkansas, Denver, Colorado, California, and Washington; and
 (ii)the 10 States identified as having the highest concentrations of veterans living in rural areas by the 2017 report of the Census Bureau’s American Community Survey entitled, Veterans in Rural America: 2011–2015; and
 (B)qualifies as rural under the definition of rural provided in the 2016 Census Bureau document entitled Defining Rural at the U.S. Census Bureau or qualifies as highly rural under the meaning in Public Law 113–146. (2)The term eligible veteran means a veteran who—
 (A)has been diagnosed with— (i)post-traumatic stress disorder; or
 (ii)a mental health disorder designated by the Secretary for purposes of the demonstration program under this section and published in the Federal Register;
 (B)is enrolled in the patient enrollment system of the Department of Veterans Affairs under section 1705 of title 38, United States Code; and
 (C)resides within a qualifying rural area. 3.Improvement of access to broadband internet for rural veterans participating in demonstration program (a)Expansion of access to broadband internet (1)Partnership agreementsThe Secretary may—
 (A)seek to enter into partnership agreements with covered private entities to expand access to broadband internet, including the expansion of white space technology, for eligible veterans who participate in the demonstration program under section 2;
 (B)enter into partnership agreements, when appropriate, with the Secretary of Agriculture, the Chairman of the Federal Communications Commission, and the heads of other appropriate Federal entities to assist covered private entities with which the Secretary has entered into a partnership agreement under subparagraph (A) in the delivery of broadband internet to qualifying rural areas, as such term is defined in section 2(h)(1); and
 (C)provide assistance to private entities in the delivery of broadband internet to such eligible veterans by working with other private entities, including congressionally chartered veteran service organizations, to provide necessary infrastructure and other services needed in the delivery of white space technology.
 (2)Cost subsidiesThe Secretary may pay, to an eligible veteran participating in the demonstration program under section 3, an amount equal to the cost of obtaining internet access for the duration of the veteran’s participation, if—
 (A)the Secretary determines the eligible veteran has financial need, as determined by the Secretary; (B)such veteran meets eligibility requirements for the demonstration program for the duration of the veteran’s participation in the program; and
 (C)the veteran has a service-connected disability rated at 50 percent or higher. (3)Information sharing (A)In generalSubject to subparagraph (B), the Secretary may share information about the location of eligible veterans participating in the demonstration program under section 2 with covered private entities with which the Secretary enters into a partnership agreement under paragraph (1) to aid in the delivery of broadband internet access to such veterans.
 (B)PrivacyThe Secretary shall ensure that data and information disclosed to covered private entities conceals the identity of individual veterans. Prior to the disclosure of any data or information to a private entity pursuant to subparagraph (A), the Secretary shall enter into an agreement with the covered private entity that prohibits the entity from disclosing the data or information to any third party or using such data or information for any purpose other than providing broadband access to eligible veterans participating in the demonstration program.
 (4)Covered private entityIn this subsection, the term covered private entity means a technology company or internet service provider that is working to expand internet access, including through white space technology.
				(b)Provision of private spaces
 (1)Partnership agreement authorityThe Secretary may seek to enter into a partnership agreement with private entities for the provision of private spaces described in paragraph (3) with broadband internet access for use by eligible veterans participating in the demonstration program under section 2.
 (2)PreferenceIn entering into partnership agreements under paragraph (1), the Secretary may give preference to entities with support services on location including, certified community behavioral health clinics, federally qualified health centers, and congressionally chartered veteran service organizations.
 (3)Private spacesPrivate spaces described in this paragraph are private spaces— (A)located in qualifying rural areas as defined in section 2(g)(1); and
 (B)furnished, or suitable to be furnished, with electronic devices needed for the delivery of telemedicine services to veterans under the demonstration program.
					